Citation Nr: 0009311	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-09 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome, right (major), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome, left (minor), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active military service between 1988 and 
1992.  She had an additional period of service of 
approximately three years, which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded this case in October 
1999 in order to accommodate the appellant's request for a 
hearing before a Member of the Traveling Board.


REMAND

The appellant contends that her left and right carpal tunnel 
syndrome warrants disability evaluations in excess of the 
separately assigned 10 percent ratings.  In this respect, she 
complains of bilateral hand pain, numbness and shocking with 
an inability to grasp due to pain.  Her symptoms are 
generally worse on the right.  Her clinical records reveal 
that she has undergone two carpal tunnel releases on the 
right with little success.  She wears wrist splints on both 
wrists, and has been prescribed a variety of adaptive 
equipment and devices to assist her in her daily living 
activities by the VA pain clinic.  Her current separate 10 
percent ratings assigned by the RO contemplate "mild" 
incomplete paralysis of the median nerve.  See 38 C.F.R. 
§ 4.124(a), Part 4 Diagnostic Code 8515 (1999).

Further review of the record reveals that, in a decision 
dated in August 1997, the Social Security Administration 
awarded the appellant benefits effective from December 1994.  
This decision appears to have been based upon a March 1997 
disability determination by Stephen P. Suggs, M.D., who 
opined that the appellant manifested "severe" bilateral 
carpal tunnel syndrome manifested by difficulty in performing 
activities related to reaching, handling objects, carrying 
and lifting.  A subsequent VA joints examination, dated in 
August 1998, indicated a diagnosis of bilateral carpal tunnel 
syndrome, worse on right, with loss of function due to pain.  
There was no opinion, however, as to whether the bilateral 
carpal tunnel syndrome was manifested by mild, moderate, or 
severe incomplete paralysis of the median nerve.

The Board notes that terms such as "mild," "moderate" and 
"severe" employed in the schedular criteria are not defined 
in VA regulations.  In arriving at an equitable and just 
decision, the Board must interpret reports of medical 
evaluation in light of the whole recorded history.  38 C.F.R. 
§ 4.6 (1999).  The Board notes that the use of terminology 
such as "mild," "moderate" and "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  38 C.F.R. §§ 
4.2, 4.6 (1999).  However, based upon the particular facts of 
this case, the Board is of the opinion that the appellant 
should be afforded current VA neurological examination in 
order to obtain opinion as to the level of severity of the 
appellant's left and right carpal syndrome. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain copies of all current VA and private 
treatment records, and associate those records 
with the claims folder.

2.  The RO should schedule the appellant for VA 
neurological examination to determine the nature 
and severity of her bilateral carpal tunnel 
syndrome.  All indicated evaluations, studies, and 
tests deemed necessary by the examiner must be 
undertaken.  All manifestations of the bilateral 
carpal tunnel syndrome should be identified, to 
include the extent of impaired function and 
functional loss due to pain, weakened movement, 
excess fatigability, or incoordination.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Additionally, the examiner is requested to express 
opinion as to whether, when separately considered, 
the left and right carpal tunnel syndrome is 
manifested by mild, moderate, or severe incomplete 
paralysis of the median nerve.  The reasoning 
which forms the basis of the opinion should be set 
forth.  The claims folder and a copy of this 
remand should be made available to the examiner.

3.  The appellant is hereby advised that, in the 
event she fails to report for a scheduled VA 
examination without good cause, her increased 
rating claim may be denied.  38 C.F.R. § 3.655(b) 
(1999).

4.  After completion of the above- referenced 
development, the RO should readjudicate the claims 
for an increased rating for right and left carpal 
tunnel syndrome.  In so doing, the RO should 
consider all of the evidence of record, including 
any additional medical evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and her 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




